FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



February 15, 2019


Honorable Lynn Adelman
U.S. District Court
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Christopher W. Eklund
          Case No. 16-CR-176

Dear Judge Adelman:

       This Court will sentence Christopher Eklund next week on a charge of Distribution
of Child Pornography. The conduct behind Eklund’s conviction occurred while he was
living and working in China, and he was prosecuted there for that same conduct. See PSR,
¶ 49. He was arrested on October 12, 2016, and he has been in custody ever since. His
federal custody began on May 10, 2018.

       Eklund has no prior criminal history. He has no history of any “contact” child
sexual offenses. That’s important because statistics show that he’s a lower risk to re-
offend, and tools available on federal supervision after his release will reduce that risk
further. Eklund entered into a plea agreement that eliminated the harsh mandatory
minimum sentence that count two would have called for (15 years). But it constrains him
to argue for a sentence of not less than 96 months in prison beyond the time he already
spent in China. Eklund asks this Court to impose that sentence as any additional
confinement would be greater than necessary to comply with the purposes of sentencing.




                                          Milwaukee · Madison · Green Bay
              Case 2:16-cr-00176-LA Filed 02/15/19 Page 1 of 5 Document 26
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Lynn Adelman
February 15, 2019
Page 2


        The illegal conduct here, peer-to-peer file sharing of child pornography within a
password-protected private network, is a very serious offense. It is difficult to overstate
the awfulness of the material, to say nothing of its creation. Certainly in the government’s
view, Eklund’s many “chats” exacerbated the seriousness of his conduct by “advertising”
it to those in his network. The PSR documents some of these appalling comments, and
for most anyone they evoke a visceral disgust. Yet these screen captures also appear to
corroborate that Eklund never acted to engage in “contact” sexual offenses with children
despite the precarious position he put himself in: as a teacher surrounded by children.
His display of pornography to some of them was also an aggravating factor. Obviously
conditions of supervision can prohibit that type of contact with children, and Eklund
welcomes that approach. Finally, after 19 months in a Chinese prison, Eklund was turned
over to FBI agents and flown back to the United States. Eklund cooperated with the
agents, acknowledged his crimes, and made a complete confession.

       Even though Chris Eklund has never been convicted of a crime, he faces an
advisory guideline range of 151-188. This is so in part because many of the enhancements
in USSG § 2G2.2 “now apply to most offenders.” 1 This guideline even adds two levels for
distribution under § 2G2.2(b)(3)(F) even though he specifically pleaded guilty under §
2252A(a)(2) to having “knowingly distributed a visual depiction.” 2 So Eklund’s offense

1 See U.S. Sent’g Comm’n, Report to the Congress: Federal Child Pornography Offenses (2012), p. iii (“four of the
of six sentencing enhancements in §2G2.2 — those relating to computer usage and the type and volume of
images possessed by offenders, which together account for 13 offense levels — now apply to most
offenders”).
2 See United States v. Cubero, 754 F.3d 888, 894 (11th Cir. 2014) (§ 2G2.2(a)(2) covers multiple possible

violations of 18 U.S.C. § 2252(a)(2) including knowing distribution, and the Sentencing Commission found
it appropriate to add two offense levels to the base offense level for all of them); United States v. Reingold,
731 F.3d 204 (2d Cir. 2013) (application of the sentencing guidelines' child pornography offense level
enhancement for distribution did not constitute impermissible double counting, since the guidelines base
offense level applicable to defendant's offense was not restricted to crimes involving distribution). The
Seventh Circuit’s approach is less clear. In United State v. Tenuto, 593 F.3d 695, 697 (7th Cir. 2010), the court
held that if the conduct that satisfied an element of the underlying offense is already part of the base offense
level, double counting occurs if that same conduct also enhances the sentence; “the defendant is being
punished twice for the same act.” However, two years later, the court changed course: “We hold that
double counting is generally permissible unless the text of the guidelines expressly prohibits it.” United
States v. Vizcarra, 668 F.3d 516, 519 (7th Cir. 2012). Then, to further muddy the waters, just two years later
in a case where the government, citing Tenuto, asserted that impermissible “double counting” would result
from giving this increase in a prosecution for distribution, the court noted in a footnote that it would take
no position concerning the government's reading of Tenuto. United States v. McGill, 754 F.3d 452, 456, n. 1
(7th Cir. 2014).



            Case 2:16-cr-00176-LA Filed 02/15/19 Page 2 of 5 Document 26
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Lynn Adelman
February 15, 2019
Page 3


level ballooned by 15 levels from the already elevated base offense of 22. Eklund agreed
to these enhancements and makes no objection to the PSR’s guideline findings. Of course,
that does not mean he agrees to the sentence the guideline recommends: he does not,
especially when he has not been a contact offender and because recent social science
research has shed light on the efficacy of psycho-sexual treatment of offenders’ clinical
sexual disorders. See U.S. Sent’g Comm’n, Report to the Congress: Federal Child Pornography
Offenses (2012), pp. 277-287. This Court can craft reasonable conditions of release that will
support effective, post-release supervision.

       There is good reason to believe that federal supervision of Eklund will be effective
at reducing the already low risk of reoffending he poses. First, regarding this risk:

        [A]ssumptions - widely shared and often cited by courts – [are] that sex
        offenders re-offend at rates that are “frightening and high.” Studies show
        that these assumptions are wrong. Those required to register as sex
        offenders vary in their traits, life experiences, character, and re-offense risk.
        The vast majority do not re-offend. Moreover, a newly released offender's
        re-offense risk can be measured with simple actuarial scales, and that risk
        drops significantly for each year he spends in the community offense-free.3

For Eklund, he’ll be 50 in a little over two years. Studies show that sexual criminal
behavior declines with age. 4 Further, statistics compiled by the United States Probation
Office demonstrate that he likely poses a low to very low risk of reoffending. 5 Probation
supervision can use widely available and inexpensive actuarial testing, like the Static-99R
to sort offenders under supervision by risk level. And studies show that non-offending

3 Amici Curiae Brief of Scholars Whose Work includes Sex Offense Studies in Support of Petitioner, Gundy
v. United States, United States Supreme Court no. 17-6086, 2018 WL 2716794, pp. 3-4, available at:
https://www.supremecourt.gov/DocketPDF/17/17-6086/48963/20180601161907751_17-
6086%20tsac%20Scholars%20Whose%20Work%20Includes%20Sex%20Offense%20Studies_A-2b.pdf
4 Michael Lasher & Robert McGrath, Desistance from Sexual and Other Violent Offending Among Child Sexual

Abusers, 20 Crim. Justice & Behav. 1 (2016). As bases for this decline, the author reduced sexual drive related
to age-related disease and decreases in testosterone as well, low self-control and impulsivity are related to
risk of sexual and other types of criminal recidivism, and as individuals age, self-control increases and
impulsivity decreases.
5 News & Views, Vol. XLII, No. 12, June 5, 2017. This article provided a synopsis of key findings from an

earlier study in the September 2016 issue of Federal Probation; see Cohen, T. H.., & Spidell, M. C. (2016).
“How Dangerous Are They? An Analysis of Sex Offenders Under Federal Post-Conviction Supervision,”
Federal Probation. 80(2), 21-32



            Case 2:16-cr-00176-LA Filed 02/15/19 Page 3 of 5 Document 26
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Lynn Adelman
February 15, 2019
Page 4


SORNA registrants at all levels of risk decline in risk over time. 6 This chart from a United
States Probation Office publication demonstrates the historically low recidivism rates for
a child pornography offender, like Eklund, with no record of contact behavior.7




        Christopher Eklund is an intelligent, creative person who still has time to carve
out a meaningful life after prison. His crime and § 3553(a)’s objectives―for a sentence that
reflects its seriousness and for just punishment―require a significant term of
imprisonment. This 96-month sentence, on top of the time he already spent in China,

6 Briefof Social Science and Law Scholars as Amici Curiae in Support of Respondent, United States of America
v. Haymond, United States Supreme Court no. 17-1672, 2019 WL 410760 (2019), pp. 21-22.
available at: https://www.supremecourt.gov/DocketPDF/17/17-1672/81684/20190125114022994_17-
1672%20bsac%20Social%20Science%20and%20Law%20Scholars.pdf.
See also, “Strategies for Advancing Sex Offender Management,” News & Views June 19, 2017 Vol. XLII, No. 13,
p. 1 (Instruments such as the STATIC-99/R, RRASOR, VASOR, and STABLE- and ACUTE-2007 provide
estimates of recidivism and/or help identify specific risk factors that are linked to recidivism. They are
useful for informing the intensity of interventions, such as more intensive supervision, monitoring, and
treatment for higher risk offenders).
7 News & Views, Vol. XLII, No. 12, June 5, 2017




            Case 2:16-cr-00176-LA Filed 02/15/19 Page 4 of 5 Document 26
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Lynn Adelman
February 15, 2019
Page 5


satisfies those sentencing purposes. The sentence should also reflect the absence of any
criminal record and of his employment history (albeit, teaching children is not in his
future), and service to his country while in the Army and then the Army National Guard
from 1990 to 1998. Eklund joined the Army after just graduating from high school. He
made that choice because while college certainly interested him he could not afford it.
But that has not dampened his pursuit of life-long interests in mathematics, digital data
compression, philosophy, and religion. He intends to continue pursuing those interests
going forward, whether in prison or after.

      For all of these reasons, Christopher Eklund asks this Court to impose a 96-month
sentence followed by five years of supervised release.

Thank you.

Sincerely,

s/John W. Campion
John W. Campion

JWC/jmb




             Case 2:16-cr-00176-LA Filed 02/15/19 Page 5 of 5 Document 26
